                      Case 21-50488-JKS           Doc 1       Filed 06/08/21         Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                 Chapter 11

    SPORTCO HOLDINGS, INC., et al.,1                       Case No. 19-11299 (JKS)
                                                           (Jointly Administered)
              Debtors.

    RONALD J. FRIEDMAN ESQ., as trustee
    for the SportCo Creditors’ Liquidation
    Trust,
                                                           Adversary No. 21-______
              Plaintiff,

    v.

    2ND AMENDMENT 1791 d/b/a
    1791 GUNLEATHER,

              Defendant.


                                                  COMPLAINT

             Ronald J. Friedman, Esq., (the “Trustee”), as trustee for the SportCo Creditors’ Liquidation

Trust (the “Liquidation Trust”), by his attorneys, Morris James LLP and SilvermanAcampora LLP,

brings this adversary proceeding pursuant to Rule 7001 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), to avoid and recover transfers pursuant to sections 547 and

550 of title 11 of the United States Code (the “Bankruptcy Code”) and alleges as follows:




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number are: Bonitz Brothers,
Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor Sports
Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo Holdings,
Inc. (0355), and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate headquarters and the
service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.

2724137v1 / . / JJOURLAIT
12925591/1
                Case 21-50488-JKS         Doc 1       Filed 06/08/21   Page 2 of 6




                                Nature of Adversary Proceeding

         1.    This adversary proceeding is brought to avoid the pre-petition transfers of property

to or for the benefit of Defendant made by or for the benefit of the Debtors, and to recover all sums

paid to or for the benefit of Defendant under 11 U.S.C. §§541, 542, 547, and 550.

                                     Jurisdiction and Venue

         2.    The Court has jurisdiction over this adversary proceeding under 28 U.S.C. Section

1334.

         3.    Venue of this case and this adversary proceeding is proper pursuant to 28 U.S.C.

Sections 1408 and 1409.

         4.    This adversary proceeding is a core proceeding as defined in 28 U.S.C.

§§157(b)(1), 157(b)(2)(A), 157(b)(2)(E), and 157(b)(2)(O).

         5.    The statutory predicates for the relief sought herein are 11 U.S.C. §§105(A), 541,

542, 547, and 550.

                                            The Parties

         6.    Plaintiff Ronald Friedman, a citizen of New York, is the Trustee for the Liquidation

Trust. The Liquidation Trust was formed pursuant to the Fourth Amended Combined Disclosure

Statement and Joint Chapter 11 Plan of Liquidation (the “Plan of Liquidation”) filed in the

Delaware Bankruptcy Cases (as defined below). Pursuant to Section VIII(D) of the Plan of

Liquidation, the Debtors transferred certain causes of action, including those asserted herein, to

the Liquidation Trust.

         7.    Upon information and belief, and at all relevant times mentioned herein, Defendant

was and is a company with its headquarters located at 1835 NW 21st Terrace, Miami, Florida

33142.


                                                  2
2724137v1
12925591/1
                   Case 21-50488-JKS              Doc 1       Filed 06/08/21        Page 3 of 6




                                                        Facts
         8.       On June 10, 2019, (the “Filing Date”) SportCo Holdings, Inc., and its subsidiaries

(collectively, the “Debtors”),2 filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the “Court”).

         9.       Thereafter, by order dated November 21, 2019, Ronald J. Friedman, Esq., was

appointed Trustee of the SportCo Creditors’ Liquidation Trust.

         10.      Upon information and belief, the Debtors made the following transfers of their

interest in property (the “Transfers”) to or for the benefit of Defendant:

                              Date of Payment:                          Amount:

                                  03/20/2019                                      $6,292.52

                                  04/12/2019                                     $16,568.46

                                  04/24/2019                                     $18,591.92

                                   TOTAL                                         $41,452.90



         11.      After performing a due diligence evaluation of the reasonably knowable affirmative

defenses to avoidance of the Transfers, Plaintiff has determined that Plaintiff may avoid some or

all of the Transfers even after taking in account Defendant’s alleged affirmative defenses.

         12.      The sum of the Transfers is an amount to be determined at trial, but in no event less

than $41,452.90.




2
  See In re SportCo Holdings, Inc., et al., Case No. 19-11299 (LSS) (the “Delaware Bankruptcy Cases”). The other
Debtors in the Delaware Bankruptcy Cases are: Ellett Brothers, LLC United Sporting Company, Inc. Bonitz Brothers,
Inc.; Ellett Brothers, LLC; Evans Sports, Inc.; Jerry’s Sports, Inc.; Outdoor Sports Headquarters, Inc.; Quality Boxes,
Inc.; Simmons Guns Specialties, Inc.; SportCo Holdings, Inc.; and United Sporting Companies, Inc.
                                                          3
2724137v1
12925591/1
                 Case 21-50488-JKS          Doc 1        Filed 06/08/21   Page 4 of 6




                                        First Claim for Relief
                                (Turnover of Property – 11 U.S.C. § 542)

         13.    The Trustee repeats and re-alleges each of the allegations set forth above and below

as if fully set forth herein.

         14.    The Transfer is property of the estate and the Trustee has acquired an interest in the

Transfer pursuant to Bankruptcy Code §541.

         15.    By reason of the foregoing, the Trustee is entitled to a turnover from Defendant in

an amount to be determined at trial but in no event less than $41,452.90, plus any and all accrued

interest thereon, and a full and complete account of the Transfer pursuant to Bankruptcy Code

§542.

                                Second Claim for Relief
 (Avoidance of Preference Period Transfers & Recovery of Avoided Transfers – 11 U.S.C.
                                    §§ 547(b), 550)

         16.    The Trustee repeats and re-alleges each of the allegations set forth above and below

as if fully set forth herein.

         17.    Upon information and belief, within ninety (90) days of the Filing Date, a transfer

of the Debtors’ property was made to Defendant in an amount to be determined at trial, but in no

event less than $41,452.90 to or for the benefit of Defendant.

         18.    The Transfer constituted a transfer of an interest of the Debtors’ property.

         19.    Upon information and belief, the Transfer was made to, or for the benefit of

Defendant.

         20.    The Transfer was made to Defendant while the Debtors were insolvent; or rendered

the Debtors insolvent as a result of the Transfer.




                                                     4
2724137v1
12925591/1
                Case 21-50488-JKS         Doc 1       Filed 06/08/21   Page 5 of 6




         21.   Upon information and belief, the Transfer was made for, or on account of, an

antecedent debt owed by the Debtors to Defendant prior to the date on which the Transfer was

made.

         22.   The Transfer enabled Defendant to receive more than it would have received (i) in

the Debtors’ chapter 11 case; (ii) if the Transfer had not been made; and (iii) if Defendant had not

received payment of such debt to the extend provided by the Bankruptcy Code.

         23.   The Transfer constitutes an avoidable transfer pursuant to §§547(b) and 550(a) of

the Bankruptcy Code. By reason of the foregoing, the Trustee requests the entry of judgment (i)

avoiding the Transfer, and (ii) in an amount to be determined at trial, but in no event less than

$41,452.90 from Defendant, plus any and all accrued interest thereon.

         WHEREFORE, the Trustee demands judgment against Defendant as follows:

         (a)   on the Trustee’s First Claim for Relief against Defendant, an order that the Transfer
               is property of the Debtors’ bankruptcy estate under Bankruptcy Code §541 and the
               Trustee is entitled to a turnover of the Transfer pursuant to Bankruptcy Code §542;

         (b)   on the Trustee’s Second Claim for Relief against Defendant, an order setting aside
               the Transfer and directing the Defendant to immediately turnover to the estate an
               amount to be determined at trial, but in no event less than $41,452.90 pursuant to
               Bankruptcy Code §§547(b) and 550(a), plus any and all accrued interest thereon;

         (c)   for such other and further relief as the Court deems just and proper.


                                   [Signature Page to Follow]




                                                  5
2724137v1
12925591/1
              Case 21-50488-JKS   Doc 1       Filed 06/08/21   Page 6 of 6




Dated: June 8, 2021                  MORRIS JAMES LLP

                                     /s/ Eric J. Monzo
                                     Eric J. Monzo (DE Bar No. 5214)
                                     Brya M. Keilson (DE Bar No. 4643)
                                     Sarah M. Ennis (DE Bar No. 5745)
                                     500 Delaware Avenue, Suite 1500
                                     Wilmington, DE 19801
                                     Telephone: (302) 888-6800
                                     Facsimile: (302) 571-1750
                                     E-mail: emonzo@morrisjames.com
                                     E-mail: bkeilson@morrisjames.com
                                     E-mail: sennis@morrisjames.com

                                     and

                                     SILVERMANACAMPORA LLP
                                     Anthony C. Acampora (admitted pro hac vice)
                                     100 Jericho Quadrangle, Suite 300
                                     Jericho, NY 11753
                                     Telephone: (516) 479-6300
                                     Facsimile: (516) 479-6301
                                     E-mail: aacampora@silvermanacampora.com

                                     Counsel to the SportCo Creditors’
                                     Liquidation Trustee




                                          6
2724137v1
12925591/1
